Citation Nr: 0943590	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-36 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a deviated septum. 

2.  Entitlement to service connection for a left great toe 
condition. 

3.  Entitlement to service connection for herpes zoster.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1983 to 
August 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In March 2009 the Board remanded the issues on appeal for 
further development to the RO, via the Appeals Management 
Center (AMC). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran has a current diagnosis of active sinusitis; 
however, it has not been related as a residual to his claimed 
in-service deviated septum.  Therefore, the competent medical 
evidence of record does not support a finding of a current 
diagnosis of a deviated septum.  

3.  The competent medical evidence of record does not support 
a finding of a current diagnosis of a left great toe 
disability.  

4.  The Veteran has a current diagnosis of herpes; however, 
there is no evidence that he had a diagnosis within a year 
after service and the medical evidence of record does not 
relate a diagnosis of herpes to his military service. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by a 
deviated septum that is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).  

2.  The Veteran does not have a disability of the left great 
toe that is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).  

3.  The Veteran's herpes zoster is not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that, upon receipt of an application 
for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) also require notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, legally adequate notice was provided to the Veteran in 
October 2006 and September 2009 letters.  These letters 
detailed the elements of a service connection claim, 
described the evidence and information necessary to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  He 
was also informed that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The September 2009 letter also 
advised him of alternative sources of evidence he could 
submit in support of his claims.  The claim was readjudicated 
in an October 2009 supplemental statement of the case, which 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
.
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Only the Veteran's entrance examinations are part of his 
claims file.  In a February 2007 Memorandum the RO found that 
the Veteran's service treatment records were unavailable and 
notified him in a February 2007 correspondence.  In March 
2009 the Board remanded the issues on appeal in order to 
obtain in-service clinical records.  However, in July 2009 
and September 2009 memorandums, the RO detailed the efforts 
made to obtain additional service treatment records and 
concluded that no additional service treatment records could 
be obtained.  Therefore, the Board finds that the RO has 
tried every possible means in order to obtain the Veteran's 
service treatment records and no further development is 
warranted.  

The Board notes that the Veteran has not been afforded a VA 
examination.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
However, in the present case an examination is not required 
since the evidence of records fails to suggest that the 
Veteran has current diagnoses of deviated septum or a left 
great toe condition or that herpes is related to his period 
of military service.  See 38 C.F.R. § 3.159. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding with an appellate 
decision on the claims on appeal.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Veteran asserts that he has current diagnoses of a 
deviated septum, a left great toe condition, and herpes 
zoster that are related to his military service.  After a 
careful review of the medical evidence the Board finds that 
the preponderance of the evidence is against the grant of 
service connection for a deviated septum, a left great toe 
condition, and herpes zoster.  



Deviated Septum and a Left Great Toe Condition

In a November 2007 correspondence the Veteran asserted that 
in the fall of 1983 he had an ingrown toes nail removed at 
Camp Geiger Aid Station and had the end of the toe split in 
half.  As a result he currently has pain and numbness in his 
left toe whenever he stepped on the toes.  He also asserted 
that in the spring of 1986 he was stationed at Camp LeJeune 
and had an operation on his deviated septum and as result 
could still not breathe correctly.  As noted above, the 
Veteran's service treatment records are not of record.

In order for service connection to be granted, the evidence 
must establish, among other things that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  However, a careful 
review of the Veteran's claims file revealed no current 
diagnoses of a deviated septum or a left great toe condition.  
The Board notes that a November 2005 private treatment note 
stated that the Veteran had a diagnosis of acute sinusitis.  
However, there is no medical evidence that the diagnosis of 
acute sinusitis is related to his deviated septum or that it 
is a residual of his reported in-service surgery.  Nor is 
there any medical evidence that he has a current diagnosed 
condition of a deviated septum.

The Board finds that there is no current medical evidence 
that the Veteran has a current diagnosed condition of a 
deviated septum or of the left great toe.  Congress 
specifically limits entitlement to a service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity due 
to disease, injury, or defect, rather than the disease, 
injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

As noted above, the Veteran's service treatment records are 
not of record; however, the Board finds that even if he had a 
diagnosis of deviated septum or of the left great toe during 
service that is not enough; there must be a current 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current 
disability must be shown by competent medical evidence.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  As 
discussed, the Veteran does not have the disability of 
deviated septum or of the left great toe and therefore 
service connection can not be granted.

In summary,  there is no evidence of a currently diagnosed 
deviated septum or that acute sinusitis is a result of his 
claimed in-service deviated septum.  There is also no 
evidence of a current left great toe condition.  The Veteran 
has not submitted evidence that he has a current diagnoses of 
a deviated septum or a left great condition and service 
connection cannot be granted if the claimed condition is not 
present.  While the doctor diagnosed the Veteran with acute 
sinusitis he did not relate it to any diagnosis of a deviated 
septum.  Thus, service connection is denied, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.

Herpes Zoster

The Veteran asserts that he was diagnosed with herpes in the 
winter of 1986.  In a November 2007 correspondence he stated 
that he had a fever and an outbreak in the top left corner of 
his face and after a week a neurologist diagnosed him with 
herpes.  
 
The November 2005 private physician's treatment note stated 
that the Veteran had a diagnosis of herpes.  Even though the 
Veteran has a current diagnosis of herpes there is no medical 
evidence that relates his herpes zoster to his military 
service.  A Veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Even though the 
Veteran has a diagnosis of herpes there is no nexus to 
service.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, a layperson is not considered capable 
of opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998).  Therefore, the Board 
finds that there is no credible evidence to relate his herpes 
to his military service. 

In addition, the only post-service treatment record of herpes 
is the November 2005 treatment note.  Therefore, it was 
almost 20 years after service until his herpes was diagnosed 
or documented and this lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

In summary,  the Veteran asserts that his currently diagnosed 
herpes is related to his military service.  While the doctor 
diagnosed the Veteran with herpes he has not related this 
diagnosis to any aspect of service.  Thus, service connection 
is denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a deviated septum is denied.

Service connection for a left great toe condition is denied. 

Service connection for herpes zoster is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


